ORDER

PER CURIAM.
Appellant, Louis Taylor, (“appellant”), appeals the judgment of the Circuit Court of St. Charles County convicting him of statutory sodomy in the first degree, section 566.062, RSMo 2000. Appellant was sentenced to sixty years in the custody of the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.